Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant’s election without traverse of Group II (claims 9-20) in the reply filed on 1/27/2021 is acknowledged.
	Amended claims 12-13, 15, (1/27/2021), and original claims 9-11, 14, 16-20, are under consideration by the Examiner.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement: 
3.	The information disclosure statement filed on 4/30/2019 has been received and complies with the provisions of 37 CFR §1.97 and §1.98. A signed and dated copy of the PTO-1449 form is attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  
MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Christina A. MacDougall on 3/24/2021.

5.	The application has been amended as follows:

IN THE CLAIMS:
	Cancel claims 1-8 without prejudice.

6.	Claims 9-20, are allowable.

7.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a nucleic acid encoding a polypeptide, wherein the polypeptide comprises a modified IL-13 polypeptide engineered to have (a) decreased affinity for interleukin 13 receptor α2 (IL-13Rα2) relative to native human IL-13 protein; and (b) increased affinity for interleukin 13 receptor al (IL-13Rαl) relative to native human IL-13 protein; wherein the modified IL-13 polypeptide comprises amino acid changes relative to wild type IL-13 at positions V18, D87, T88, L101, K104 and K105 relative to wild type IL-13. As can be seen from the prosecution history in U.S. Application Serial No. 14/373,498 (now U.S. Patent No. 9,512,194), the polypeptide encoded by the nucleic acid recited in the claims is free of the prior art by virtue of its sequence. Furthermore, the claimed invention 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646